OFFICE   OF THE ATTORNN      GENERAL   OF TEXAS
                   A.USTlN
     Or SUOh t&tiOn Vt8    in Out4r-8mO          inStit&i-
     tlona rhfch cotmspend to the inst$tutlons        3x1
     whloh l-0~8 sakes gkuvl8leiifor &alto 8tudents)
     and those in a asate 8qpportod Institution for
     E8groee in TewM; (a?) the dlsr4reM~       in travel
     oost for one muad trip for eaahuwdkd; and (25)'
     asmall    Wentaga addltbn to uemr .lnoi&ntal
     lM r ea s
             relx p M M .~Ib M .th MOttee         h a ve
     luthoritytodeterq@e~              lu thlsmanner?
           -4.' The Ctittee UrtLolpateu$bat them
     ulll be a few appliaants oi exasptional aedt
     as.a*idenoed by their aoademia raaord and pre-
     mt    5erv100 to their raoe, who eannot BOOare
     the Swther tmlnlng theyae8d with ne greater
     aid than an award deteinrd    ab iadloirtsdabg~a.
     Ifthe   fuMap&roprlated pexmit8,oan the Corn--
     mittes siakesupplementary awsrds in such uase8P~
          Itspr1OZ of the apiroprLat&oa f&r tka pnirii
Vbw &ate Iformgl ~&idInd~trhl     blleg+s;~H, 8. ,a& 888,
.Xe+yulxth SegblatrUr,   m*    am ialhwts:.
     ~lo&&holar~hfp  aid ti ajaai%lXed
         li6gm 6tadents who have be8n
         *idents 0r mxwq rsJn than
         e&ght year8 sor,gradnate and
         p+tm~ional   8tudy in appxw-
         ed ocilleg~ or anlwmitlee
          outside OS Ten&a; oshools and
          student8 to be aelsot+d by a.
          uomlttes oompobedoi the dean
          of the.graduate 4chool5 of A.
          8 Y. College, university or
          Texas, and the Wan-of Ssm
          Eo~t.ox~State Toaeheqs Col-
          loge ........;*.i...*.*.*.*.# e5,coc.oc 8 eb,ooo.oo*-

          It was no donbt aOntsaplated and~lntandsd br,the
tigi8latun3 that the propar sapenlelon and ada&nSstration
0r tha approprtstion 55t out above weuld neo588arily rs-
quim a aorta&n +kmnt of i+aaidenealexp~~ee 'of the ,Mtare
SpanFioma in your first que5tfon. Eowlrer, vie hqve been
unable t5 rind any speaiiie appropriation to'mebt the 44dt
or prioung toritut,   postage,   noaw3ary   expum08   in attend-
*   me0tlags,~eta.  In the qbsenae or the 8pealria alloooa-
tion or IIoney8to defray these reasonable.and neesss~
    ‘fllr..T;   D. FIrno-,    m&e   23



     expen8ee; ~the lmposltlon oC. the duty to properly admlui8-
     kr and dloburae the fund would aarrynlth it ty impliaa-
     tloa th5 porrr to pay aaeh e@en505 a8 are reasonabl$
     neaoooary to aoapmpllah the .purposoiorlmleh             the appro-
     priation in item 102 was made.
                   Elth    mrm0n00to your     aeaond, tbiid dr0mh
     queotlo~;       tho   aot provides  no diramtion
                                              to.the-ooatalttee
     or~limftatienupon          themhtoduaedbylt
                                              in deterninln&
     the aatonntrhieh should b5 awarded for ?aoh lndlvldual
     oaholorahlplorwhenaad       howaaoh payments shoaldbomado.
     Apparontly, the Legieilature   in seleatlug .them5mber5 of
     tlu oommfttee to.admlnlotar this aoholarahfp aid fund,
     attamptod to eelsot individuals, who from their ergmlenoe
     and rioa dioaretion oould determUm que5tJ;onsor this aa-
    ~tum and formulate imsh,pollolea as would oeaure ths
     greatut baneiit to the state in keeping with t+m purp55e
     0r the approprlatlon,

                    In aaewr     to your first   q~estlon   it is our   opin-
     ion that     under the nording or the:Aet auoh Inoldental ox-
    'poauo      as am riaeooabloand ndmoear'y to- thb proper admfn-
    lotrationof the abom mentioned 5ppro~tioB                  MY lm p&d
    -2ran 5uah faad.
               In onowr to yo& obond qaostlon, it.IO ot&
     opinion thot the iirpitat+o!mIn the AOt upon ~stakixw
                                                         tha
     lwordaom   ouoh that they ayiyly3paid to students I5 ad-
     vaua5 to proride aid Iu ma&lng such expendlturea,'~ka@r
     the direotlon of~the 6onsaittse.
               It le our apldon, ln answer to your bird a&d.
     rourth queetlone, that the aommlttecl*y under the wording
     of the Aot, fix the mount of each individual award in
     the manuer suggested by yourquestion,  or by some other
     formula ii oou5ldered~deelrable by the committee, and that
     ouppiementary awards may~be'made within the j&&ment of
     the oommlttee.

               You have not ralsed,the question and we thew-
      fore &o not oonelder or expmas an opinion cotioerningthe
     validity oi the above appropriation.
                                                  very truly yours




:ATTO@EYGIZNm         OF TEUS
      ccc-ks